O PS 8
(3/15)


                               UNITED STATES DISTRICT COURT
                                                                                                    FILED IN THE
                                                                                                U.S. DISTRICT COURT
                                                             for                          EASTERN DISTRICT OF WASHINGTON



                                            Eastern District of Washington                Dec 13, 2018
                                                                                               SEAN F. MCAVOY, CLERK


U.S.A. vs.                      Soto, Jubentino                          Docket No.           0980 4:18CR06024-SMJ-1

                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Curtis G. Hare, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Jubentino Soto, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
Mary K. Dimke sitting in the court at Yakima, Washington, on the 23rd day of May 2018, under the following conditions:

Standard Condition #9: Defendant shall refrain from use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #3: Jubentino Soto violated the conditions of his release conditions by testing positive for the use of fentanyl on
December 3, 2018.

On May 24, 2018, Mr. Soto met with the probation officer and signed a copy of the release conditions indicating he
understood the conditions and received a copy of them, which included standard condition #9.

On December 3, 2018, Mr. Soto reported to the probation officer as directed and provided a urine sample. The sample was
sent to the contract laboratory Alere for fentanyl specific testing. On December 11, 2018, a confirmation report was
received from Alere reporting the sample was positive for the use of fentanyl. Mr. Soto continues to deny he has used
fentanyl since his last Court appearance on June 18, 2018.

 PRAYING THAT THE COURT WILL INCORPORATE WITH THE VIOLATION PREVIOUSLY REPORTED TO
                                     THE COURT

                                                                           I declare under the penalty of perjury
                                                                           that the foregoing is true and correct.
                                                                           Executed on:       December 12, 2018
                                                                   by      s/Curtis G. Hare
                                                                           Curtis G. Hare
                                                                           U.S. Pretrial Services Officer
PS-8
Re: Soto, Jubentino
December 12, 2018
Page 2

 THE COURT ORDERS

 [     ]   No Action
 [     ]   The Issuance of a Warrant
 [     ]   The Issuance of a Summons
 [X    ]   The incorporation of the violation(s) contained in this
           petition with the other violations pending before the
           Court.
 [ ]       Defendant to appear before the Judge assigned to the case.
 [X]       Defendant to appear before the Magistrate Judge.
 [ ]       Other


                                                                        Signature of Judicial Officer
                                                                        12/13/2018


                                                                        Date
